Citation Nr: 1033143	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  98-19 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from October 1988 to April 1989 
and from July 1989 to July 1993.  

This matter comes to the Board of Veterans' Appeals  (Board) on 
appeal from July 2003, April 2006, and March 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.  The RO denied 
service connection for PTSD in the July 2003 rating decision and 
denied special monthly compensation in the March 2007 rating 
decision.  In the April 2006 rating decision, the RO granted a 
TDIU and assigned an effective date of May 13, 2005.  

In her July 2004 substantive appeal of the RO's denial of service 
connection for PTSD, the veteran requested a hearing before a 
member of the Board.  In a written statement dated in September 
2004, she withdrew that request.  In her October 2006 substantive 
appeal of the RO's assigned effective date for grant of a TDIU, 
the veteran requested a hearing before a member of the Board.  In 
a written statement dated in November 2006, she withdrew that 
request.  

In July 2007, the Board remanded this matter to the Appeals 
Management Center (AMC) in Washington DC. to provide the veteran 
with notice particular to her claim for PTSD based on personal 
assault, VCAA notice, and for the RO to issue an SOC with regard 
to the veteran's claim for special monthly compensation.  That 
Remand was necessitated, in part, by an April 2007 Order of the 
U.S. Court of Appeals for Veterans Claims which granted a joint 
motion of VA's General Counsel and the veteran.  The actions 
specified by the Board in the July 2007 remand have been 
completed and the RO has properly returned the matter to the 
Board for appellate consideration.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 38 U.S.C.A. 
§ 7105(a), an appeal to the Board must be initiated by a notice 
of disagreement and completed by a substantive appeal after an 
SOC is furnished to the veteran.  In essence, the following 
sequence is required:  There must be a decision by the RO; the 
veteran must timely express disagreement with the decision; VA 
must respond by issuing an SOC that explains the basis for the 
decision to the veteran; and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete the 
process by stating his or her argument in a timely-filed 
substantive appeal.  38 C.F.R. §§ 20.200, 20.201, 20.202, 20.203.  
See also 38 U.S.C.A. § 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board 
has jurisdiction to resolve questions as to its own 
jurisdiction).  See also Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996) (it is a well-established judicial doctrine that 
any statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, sua 
sponte or by any party at any stage in the proceedings, and, once 
apparent, must be adjudicated).   

In a May 2006 writing, the veteran contended that an effective 
date earlier than May 13, 2005 should be assigned for grant of a 
TDIU based on clear and unmistakable error (CUE) on the part of 
VA.  She referred to a July 2003 RO decision, mailed to her in 
August 2003, that denied a claim for a TDIU.  

In the September 2007 SOC which addressed the veteran's 
disagreement with the date assigned for a TDIU, the RO informed 
the veteran that her CUE claim was a separate issue and would be 
addressed separately.  

The claims file is absent for further communication from the RO 
to the veteran as to the issue of CUE.  It is not clear if the RO 
has addressed this new claim.  

As the record is absent for evidence that the RO has yet 
addressed the matter of CUE, the Board is without jurisdiction to 
render a decision as to this matter.  

The matter of CUE with regard to the date assigned for the 
veteran's TDIU is referred to the RO for appropriate 
action (if needed).  

In March 2008, the veteran submitted evidence relevant to the 
issues on appeal.  This was submitted after the RO last reviewed 
the evidence relevant to the issues on appeal.  

In October 2008, the Board sent the veteran a letter informing 
the veteran of her right to have evidence not yet reviewed by the 
agency of original jurisdiction (AOJ) (in this case either the RO 
or the Appeals Management Center) reviewed by the AOJ prior to 
the Board rendering a decision.  Received by the Board that same 
month was a written waiver of that right and a request that the 
Board proceed with the adjudication of her appeal.  At that time, 
the veteran submitted additional relevant evidence and provided a 
waiver of consideration of that evidence by the AOJ in the first 
instance.  Therefore, the Board will adjudicate the issues on 
appeal with consideration of all evidence of record regardless of 
when that evidence was added to the record.  See 38 C.F.R. 
§ 1304(c).  

In November 2008, the Board again denied the claim.  The Veteran 
appealed the case again to the Court (notwithstanding the fact 
that she is in receipt of a total rating since 2005).  In January 
2010, two of the three issues addressed by the Board were 
dismissed by the Court.  Therefore, they are not before the Board 
at this time.  The determination by the Board regarding the issue 
of service connection for PTSD was again returned to the Board 
for additional development.    

In March 2009, the RO denied service connection for hypertension.  
This issue is not before the Board at this time. 

In June 2009, the RO informed the Veteran that her most recent 
NOD was not valid.  This issue is not before the Board at this 
time.  In this regard, it is important to note that the Veteran 
has raised, and continues to raise, many claims on a regular 
basis.  The Board in this decision will attempt to address the 
sole issue remanded by the Court to provide final adjudication to 
an issue that has been ongoing for many years.  

Of note, due to the large number of persons identified by the 
veteran with regard to the issues on appeal, the Board has 
generally listed first names with initials for the last name so 
as to avoid confusion.  

FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.  

2.  There is no credible corroborating evidence of an in-service 
stressor.  

3.  The Veteran is not a credible historian. 
CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  
38 U.S.C.A.  §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will attempt to once again make clear its determination 
in this case:  Based on the Veteran's conflicting statements, the 
Board finds that the Veteran is not credible.  Caluza v. Brown, 7 
Vet. App. 498, 510-511 (1995) (Credibility can be generally 
evaluated by a showing of interest, bias, or inconsistent 
statements, and the demeanor of the witness, facial plausibility 
of the testimony, and the consistency of the witness 
testimony.)." 

In the prior decision, the Board found that the Veteran's 
stressors are not credible, with extensive evidence in this case 
providing evidence in support of this finding.  As the Board 
found the Veteran's stressors to be fabrications, stressor 
verification was found to be not required in this case.  To 
address the concerns of the parties of the most recent Joint 
Motion, the Board will attempt to make its findings regarding 
whether or not the Veteran was in combat clear:  The Veteran's 
statements that she was in combat are as equally not credible as 
her stressor statements.  Therefore, additional development of 
this issue is not warranted.  The Board will now attempt to 
explain the reasons and bases for the decision with extensive 
citations to the evidence of record, which the Board finds 
provides particularly negative factual evidence against this 
claim. 

Establishing service connection for PTSD requires (1) a current 
medical diagnosis of PTSD; (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current symptomatology 
and the specific claimed in-service stressor.  See 38 C.F.R.  
§ 3.304(f).  The diagnosis of PTSD must comply with the criteria 
set forth in the Diagnostic and Statistical Manual of Mental 
Disorders, 4th edition, of the American Psychiatric Association 
(DSM-IV).  Id., see also 38 C.F.R. § 4.125(a) (2008).

At one point, this case turned on the second required element 
listed above, the occurrence of an in-service stressor.  The 
veteran alleges the occurrence of non-combat stressors, including 
a personal assault.  She also has alleged the occurrence of a 
combat stressor in that she reports that she was injured in an 
encounter with a land mine.  

The evidence required to establish the occurrence of an in-
service stressor depends upon whether the veteran was engaged in 
combat with the enemy.  38 C.F.R.  § 3.304(f)(1) states:

If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to that 
combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone 
may establish the occurrence of the claimed 
in-service stressor.

The ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Mere service 
in a combat zone does not establish that a veteran engaged in 
combat with the enemy.  Id.  Whether the veteran engaged in 
combat with the enemy is determined through the receipt of 
certain recognized military citations or other supportive 
evidence.  West v. Brown, 7 Vet. App. 70 (1994).

In Patton v. West, 12 Vet. App. 272, 277 (1999), the Court 
advised that the portions of the VA Adjudication Procedure Manual 
M21-1, Part III, paragraph 5.14c, provided "guidance on the 
types of evidence that may serve as 'credible supporting 
evidence' for establishing service connection of PTSD which 
allegedly was precipitated by a personal assault during military 
service."  

The provisions of the M21-1 that the Court referred to in Patton 
have been codified at 38 C.F.R. § 3.304(f) have since been 
codified at 38 C.F.R. § 3.304(f).  This regulation provides that 
VA will not deny a claim for service connection based on personal 
assault without first providing the claimant with this specific 
notice.  This specific notice is that sources other than the 
veteran's service records may corroborate the veteran's account 
of the stressor incident.  38 C.F.R. § 3.304(f) provides as a 
non-exhaustive list of examples of such evidence, the following: 
Records from law enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or physicians, 
pregnancy tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  

38 C.F.R. § 3.304(f) lists that evidence of behavior changes 
following the claimed assault is one type of relevant evidence 
that may be found in these sources.  This regulation then 
provides a non-exhaustive list of examples of behavior changes as 
follows:  A request for a transfer to another military duty 
assignment; deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social behavior 
changes.  

A letter consistent with the notice requirements of 38 C.F.R. 
§ 3.304(f)(3) was sent to the veteran by the AMC in March 2008.  

Stressors that the veteran alleges occurred during service and 
resulted in PTSD include the following:  

(1) Her fiance, mother, and father died and she was denied 
time off to visit her ailing mother; 

(2)  she had an abortion; 

(3) she was raped; 

(4) she was involved in two motor vehicle accidents, 
striking her head in both instances, and one of the 
accidents was due to an encounter with a land mine; 

(5) she saw destroyed villages in Saudi Arabia and felt 
explosions; and 

(6) the living conditions were unsanitary in Saudi Arabia.  

In denying this appeal, the Board finds that the veteran did not 
engage in combat with the enemy and that her claimed in-service 
stressors have not been corroborated.  Central to these findings 
is that the veteran is not credible, her supporting evidence is 
not credible, and, most importantly, all her stressor statements, 
and/or her statements regarding how these stressors impacted her, 
are fabrications.   

The Joint Motion of January 2010 suggests that while 
"credibility is important in these cases in determining whether 
a stressor occurred, in determining if Appellant was in combat 
requires an investigation of the record."  The Board undertook 
such an investigation of the record, determining that the 
Veteran's statement regarding a motor vehicle accident, one which 
was caused by a land mine, was unambiguously a total fabrication.  
Therefore, it did not remand this case to the RO to confirm a 
combat situation that, simply stated, clearly never occurred.  

In order to explain in detail why the Board finds this claim to 
be not credible, it is necessary to provide a longitudinal 
history of the Veteran's assertions found in letters to VA, in 
treatment records, and in VA examination reports (not simply, as 
indicated by the Joint Motion, lay testimony not corroborated by 
medical records).  These include not only the statements directly 
addressing PTSD, but also those addressing other claimed 
disabilities in which the Veteran referred to alleged events 
during service that she has claimed as stressors.  

The evidence shows that the Veteran has fabricated her stressors 
and, at each juncture, found a variety of persons to provide 
statements that mimic her assertions.  Quite telling is that 
these statements are in the nature of mere repetitions of the 
Veteran's statements, were not executed at the time of the 
alleged in-service events, and are not eyewitness accounts of the 
claimed stressful incidents.  Even the statements that allege 
contemporaneous knowledge (although not eyewitness accounts) of 
the stressors claimed by the Veteran are vague, devoid of 
details, contain indices of unreliability, and were made many 
years after the alleged occurrence of the claimed stressors.  

The contradictions in the record show the Veteran to have 
invented her stressors as she progressed in her efforts to obtain 
VA benefits, undermining all of her claims with the VA.  Not only 
the Board has found her to lack credibility, but the medical 
professional who conducted a mental health examination of the 
Veteran in April 2004 found her account of stressors to lack 
credibility and an examiner who conducted a November 2007 
respiratory examination found her to be evasive and questioned 
her cooperation in pulmonary function testing.  In short, the 
Veteran is not believable.  

The Veteran's DD 214 shows that she had had six months and three 
days of foreign service in Southwest Asia from October 1990 to 
April 1991.  

Service treatment and personnel records are absent for reports of 
psychiatric symptoms or psychiatric treatment, reports of sexual 
assault, or reports of motor vehicle accidents, land mine 
encounters, or head injuries.  An undated prenatal questionnaire 
indicates that the Veteran stopped taking birth control pills in 
May 1991, that she had a past medical history of Chlamydia with a 
notation "Both treated", and that her pregnancy was planned.  A 
June 1991 note indicates that the Veteran's last menstrual period 
was in May 1991 and that she had restarted birth control pills in 
May 1991, she reported last unprotected sex was two days earlier.  
A July 1991 note indicates that the Veteran was positive for 
Chlamydia but without symptoms.  A human chorionic gonadotropin 
(pregnancy test) was negative in December 1991 but positive in 
January 2002.  A March 1992 Prenatal and Pregnancy form contains 
the Veteran's name as the patient and specified the name of 
another soldier as the father.  Significant history was given as 
a positive pregnancy test of January1992.  This form is annotated 
with "D&E 5 Mar 92", indicative of a dilation and evacuation 
abortion on that date.  Another form contains a minor problems 
list with an item that the Veteran had Chlamydia occurrences of 
July 1991, August 1992 and October 1992.

This is evidence against the Veteran's claim because there is 
every indication that the records are complete, yet the records 
are completely absent for any evidence of the events that the 
Veteran claims as stressors.  The Board recognizes that special 
evidentiary standards apply to personal assault stressors, 
however, given the numerous assertions by the Veteran, as are 
detailed below, the complete absence of in these records of 
reports of her other claimed stressors impacts negatively as to 
her credibility.  

Simply stated, the Veteran's own statements are found to provide 
evidence against her claims, not simply the "medical record", 
as apparently indicated by the parties of the Joint Motion. 

In a claim filed in August 1993, the Veteran sought service 
connection for chest problems, shortness of breath, and sinus 
problems, of onset in January 1991 and disability associated with 
a pregnancy of January 1992.  In conjunction with that claim the 
Veteran underwent a VA examination in October 1993.  That 
examination report contains a narrative history that the Veteran 
developed a respiratory infection during service in Saudi Arabia, 
and had sharp anterior chest pain during that time, as well as 
shortness of breath.  She reported that she underwent an elective 
abortion in March 1992 at two months pregnant.  She also stated 
that she was in hospital for 14 days, sick with nausea and 
vomiting, and lost 30 pounds.  She stated that after the abortion 
she recovered from these symptoms and went back on birth control.  

Importantly, she reported no other significant illness.  

July 1994 treatment notes, from Baptist Health System, document 
that the Veteran sought treatment for chest pain.  She reported 
that she had no cardiac history and she denied any previous 
history of similar pains and (once again, importantly) any 
history of injury or trauma.

Notes from this same institution, dated in January 1997, document 
the Veteran's report that her boyfriend physically assaulted her 
two days earlier and that she had suffered a headache since that 
time.  

The first mention of PTSD in the claims file is a VA treatment 
note dated in August 1998 stating that the Veteran requested 
referral for the PTSD program.  An intake report from October 
1998 documents the Veteran's acceptance into a VA PTSD treatment 
program.  The report stated that the Veteran believed her 
problems started when she was in the Persian Gulf.  She reported 
that she had experiences when she was driving and things were 
exploding around her.  

Of interest is that here the Veteran reports that she was a 
driver in Saudi Arabia and that there were explosions occurring 
nearby.  However, she makes no mention of a motor vehicle 
accident or of any explosion that caused her any physical injury.

Once again, not simply medical records, but the Veteran's own 
statements, provide evidence against the claim that she was in 
combat - including, most importantly, that she was in a motor 
accident caused by a mine.   

The Board finds that if these events occurred, it is reasonable 
to expect that the Veteran would have reported the events during 
the October 1998 PTSD treatment program intake interview.  She 
did not.  

The October 1998 note also contains the Veteran's report that the 
man to whom she was engaged during service passed away from an 
enlarged heart.  She reported dreams of being chased into holes 
in the Gulf.  She also reported that, upon return from the Gulf, 
she discovered that her parents' health had declined and that her 
father died soon after she returned and her mother died some four 
months later (this statement from the Veteran is important for 
reasons cite below).  

Under a listing for "History of head injury with LOC [loss of 
consciousness]" is listed "none".  The clinician diagnosed 
major depressive disorder.  There is no diagnosis of PTSD.  These 
records do not mention a sexual assault.  The reported history 
that she had no history of head injury with loss of consciousness 
contradicts her more recent statement made in pursuit of VA 
benefits.  

In March 1999, the Veteran testified before a VA Decision Review 
Officer (DRO) with regard to several claims for service 
connection.  She stated that she underwent an elective abortion 
in March 1993 due to physical illness, nausea and vomiting.  DRO 
Hearing transcript at 2.  She reported that after the abortion 
she began having physical and mental health problems.  Id. at 3.  

During that hearing, in which the Veteran was under oath, the 
Veteran's alleged migraine headaches were discussed.  She 
acknowledged that she had suffered a hematoma on one occasion 
when her boyfriend assaulted her.  Id. at 20.  Of note is that 
the Veteran made no mention of any head injury or combat during 
service.  

The Veteran testified that her headaches began when she was in 
Saudi Arabia.  Id. at 20.  She also reported her belief that she 
underwent a magnetic resonance imaging study (MRI) during service 
with regard to her headaches.  Id. at 23.  She reported that she 
suffered from back problems, shortness of breath, and dizziness 
and claimed that those were due to her abortion during service.  
Id. at 24.  The Veteran also endorsed her belief that her 
headaches, dizziness, backaches were possibly due to undiagnosed 
illnesses.  Id. at 27.  

As explained below, the Veteran later reported that she struck 
her head in two different motor vehicle accidents during service.  
This came in the context of more than one claim, including her 
claim for service connection for PTSD.  

Given that the focus during the March 1999 DRO hearing was her 
claimed headaches and she acknowledged suffering trauma at the 
hands of her boyfriend post-service, it is reasonable to expect 
that if she suffered any trauma to her head during service that 
she would have mentioned such trauma at this point in the 
hearing, particularly when she is talking about her headaches.  
She did not, providing more evidence against the claim that the 
alleged "combat" never occurred.  

At the time of the March 1999 DRO hearing, the Veteran was 
pursuing VA benefits on a theory that her symptoms, including 
headaches and dizziness, were the result of an undiagnosed 
illness or connected to her in-service elective abortion.  
Service connection for an undiagnosed illness is a basis for 
service connection of particular application to Veterans who 
served in Southwest Asia during the Gulf War period.  See 
38 C.F.R. § 3.317.  

As noted above, service treatments records are absent for any 
reports of treatment for headaches and contain no indication that 
the Veteran underwent an MRI of her head.  The Board finds these 
records more probative of the Veteran's medical treatment during 
service that her post-service statements because the records are 
complete and were created contemporaneous to her active service.  
See Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous 
evidence has greater probative value than history as reported by 
the veteran).  More importantly, these records are supported by 
the Veteran's own statements early in this process.  At the time 
of the March 1999 DRO hearing, a report that she had suffered no 
head trauma during service supported service connection for 
headaches based on an undiagnosed illness.
  
VA treatment notes from March 1999 include the veteran's report 
that she was in a motor vehicle accident in March 1999.  

In May 1999, the veteran underwent a VA examination prompted by 
her claims for service connection.  She again reported that she 
had no significant history of head trauma.  

In May 2000, the veteran testified before a member of the Board 
with regard to a claim for service connection for various 
disabilities on a theory that these were due to an undiagnosed 
illness as the result of her service in the Persian Gulf.  She 
reported that she began having headaches while stationed in Saudi 
Arabia, reported for treatment, and was dispensed Motrin.  Board 
Hearing transcript at 8.  She reported that she underwent 
diagnostic tests during service with regard to her complaints of 
headaches.  Id. at 9.  She also testified regarding her alleged 
duties as a driver during service in Saudi Arabia and that this 
caused her to be exposed to sand storms and that she sought 
medical attention at the troop medical clinic.  Id at 11.  

The veteran testified that she had sought medical attention for 
her headaches, shortness of breath and back pain but that her 
illnesses could not be tied to a diagnosis.  Id. at 14.  She 
reported that she sought medical attention post service, but that 
there was no medical explanation for her symptoms.  Id at 16.  

Thus, at the time of the May 2000 hearing, the veteran had made 
no mention of a head injury suffered from a motor vehicle 
accident or of any accident.  Rather, she offered that there was 
no medical explanation for her symptoms and, therefore, service 
connection was warranted based on an undiagnosed illness.  

In a January 2, 2001 decision, the Board granted service 
connection for dizziness, characterizing the issue on the title 
page of that decision as "Entitlement to service connection for 
dizziness, including as due to undiagnosed illness."  

In that document, the Board also remanded for further development 
the issue of service connection for headaches.  This issue was 
characterized on the title page without any mention of an 
undiagnosed illness.  In the remand directions, the Board 
requested that the veteran be afforded a VA examination with 
regard to her claimed disabilities including shortness of breath 
and a headache disorder.  That request included questions for the 
medical professional to address including "(2) Is it at least as 
likely as not that any headache disorder began in service"; and 
"(3) Is the appellant's shortness of breath due to undiagnosed 
illness."  

Notes from January 2001 include the veteran's report of being hit 
from behind in a motor vehicle accident that same month, with 
resultant neck and back pain.  

By February 2001, the veteran would have received a copy of the 
January 2, 2001 Board decision that did not characterize her 
service connection claim for headaches as being related to an 
undiagnosed illness, but did include the request that a VA 
examiner provide an opinion as to whether the veteran had a 
headache disorder during service.  

February 2001 VA outpatient treatment notes contain the veteran's 
change of story as to head trauma during service.  She reported 
that while serving in Saudi Arabia during the Gulf War, her 
vehicle hit a hole and she hit the left side of her head on the 
vehicle.  

The timing and content of the January 2, 2001 Board decision and 
remand, taken together with the timing of the veteran's first 
report of an in-service motor vehicle accident with resulting 
head injury, among other facts in this case, is found by the 
Board to be evidence that the veteran fabricated her story of a 
head injury during service in an effort to obtain VA benefits.  

Importantly, even at this point in her ever changing narrative, 
the Veteran makes no reference to "combat" or a "land mind", 
not withstanding multiple interviews and hearings, under oath, 
regarding the events she alleged occurred to her during service. 

Particularly probative in this regard are the veteran's earlier 
statements that her headaches had no medical explanation and that 
she had suffered no head trauma during service - providing dead-
on factual evidence against her current claim that she injured 
her head in a land mine incident during combat.  This 
inconsistency is evidence that the veteran is not credible.  See 
Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility 
of a witness can be impeached by a showing of interest, bias, 
inconsistent statements, or, to a certain extent, bad 
character."); see also Buchanan v. Nicholson, 451 F3.d 1331, 
1336-37 (Fed. Cir. 2006).

In April 2001, the veteran underwent a VA neurologic examination 
in regard to her claim for service connection for headaches.  The 
examiner stated: 

When questioned about head trauma, this 
woman first stated that she had never had 
any significant head injury.  She later 
stated that she believed that she had hit 
her head once while riding in a HumVee.  
There definitely is no history of 
significant head trauma.

This phrasing by the examiner is telling as it shows that the 
veteran did not remember hitting her head, but only believed that 
she hit her head once while riding in a vehicle.  Had the veteran 
suffered the two accidents that she later reported (being hit by 
a land mine), it is highly unlikely that she would have first 
denied head trauma during the April 2001 examination and then 
only report that she believed she had once hit her head while 
riding in a vehicle.  This report is very different from the 
dramatic scenario the veteran later describes below.  

In June 2001, the veteran underwent a VA examination concerning 
her claim for service connection for a back disorder.  The 
examiner indicated that he had reviewed the veteran's claims 
file.  As a history, he stated that the veteran had experienced 
three motor vehicle accidents; the first in December 1997, the 
second in March 1999, and the third in January 2001.  The 
examiner also documented that the veteran reported that, in 1990, 
a vehicle in which she was riding hit a hole or a pit causing her 
to strike her head on the vehicle, after which she has suffered 
from dizziness, headache and hearing loss.  

This report of a motor vehicle accident and resulting head injury 
is inconsistent with the veteran's testimony during the May 2000 
Board hearing.  Here she attributes her dizziness and headaches 
not to physical trauma, but an undiagnosed illness.  If the 
veteran mentioned head trauma followed by dizziness at this point 
it would not have conflicted with her report that that her 
alleged symptoms had no medical explanation.  

Again, following the mailing of the January 2, 2001 Board 
decision and remand, which implied that the claim for service 
connection for headaches depended on occurrence of the headaches 
during service, but not as part of an undiagnosed illness, the 
veteran shifted her reports of events during service in a manner 
that would lend support to her claim for VA benefits.  This shift 
in reported facts, none of which are supported by objective 
evidence, is strong evidence that this veteran is not to be 
believed in any of her claims with the VA, particularly regarding 
subjective symptoms that can not objectively be confirmed.

Once again, a detailed review of the facts of this case leads to 
one inescapable conclusion. 

A March 2002 VA outpatient note records the veteran's report that 
she was involved in two motor vehicle accidents while stationed 
in Saudi Arabia.  She stated the first one involved her falling 
asleep and running off the road and the second one involved her 
driving over a mine or bomb crater.  She reported that in the 
first accident she hit the top of her head and in the second one 
she went down and "stopped quick."  She also reported that she 
was pregnant right after coming home from Saudi Arabia and she 
had to undergo an abortion in order to save her life.  She 
reported that the father died shortly thereafter, without 
explanation.  

The clinician reported that the veteran had major psychological 
trauma with the loss of the unborn child and fiance.  

This report adds to the unbelievability of the Veteran.  The 
Board does not believe that the Veteran simply forgot to mention 
in her earlier reports not only one, but two motor vehicle 
accidents during service.  Furthermore, her report of the reasons 
for her in-service abortion is inconsistent with her earlier 
reports.  Previously, including in service treatment records, all 
evidence indicated that the veteran's abortion was elective.  She 
has enhanced that report so that now she characterizes the 
abortion as a life saving procedure.  This enhancement of the 
facts is evidence against her claim because it shows that the 
Veteran's report of history is completely divorced from the 
truth.  

In August 2002, VA received from the Veteran a completed PTSD 
questionnaire explaining her alleged in-service stressors.  As 
her first stressor, she reported that, in December 1990, she had 
received a Red Cross message that her mother was dying and was 
requesting her presence but that her First Sergeant would not 
relieve her so that she could go to her mother's bedside.  She 
stated that she became depressed and would not eat for days.  She 
reports that she spoke of this to [redacted] and [redacted], fellow 
soldiers.  She also stated that she spoke with the "IG" section 
at Fort Hood Texas.  

Listing a second stressor, the veteran stated that she was 
engaged to be married when she was sent to Southwest Asia "but 
due to all of this it was cancelled."  She also reported that 
she was shocked to see the living conditions and the sounds of 
explosions and towns destroyed.  She reported that she spoke with 
an IG sergeant about this, as well as Staff Sargeant [redacted] and 
Major "A."  She also indicated that she was "seen" for this at 
the troop medical clinic.  The veteran reported that after 
returning to the U.S. her fiance and both of her parents died, 
and that she was hospitalized with her fiance's baby and had an 
emergency abortion.  She stated that she stayed in the hospital 
after returning from Saudi Arabia for a month, unable to eat or 
keep any food down, and that she lost a lot of weight.  

In this August 2002 report, she strongly implies that her 
pregnancy, abortion, and stay in the hospital followed closely 
after her return from Saudi Arabia.  However, the evidence 
documented at that time shows that this is not true.  Service 
department evidence shows that the Veteran returned from Saudi 
Arabia in April 1991.  Service treatment records show that she 
discovered that she was pregnant in January 1992 and underwent an 
elective abortion in March 1992.  

Detailing a third alleged stressor, she reported that she was 
driving across the desert in Saudi Arabia and the front of her 
vehicle sank into the ground and that she and another soldier 
blacked out.  She stated that she hit her head on the window and 
her chest on the steering wheel and the other soldier's head went 
through the windshield.  She reported that "I was treated at the 
troop medical center set up on the desert."  She also stated 
that Staff Sergeant [redacted] and Major A. were contacted.  

There is no report of this alleged event in the Veteran's service 
personnel or medical records.  Thus, to accept this version of 
history, the Board would also have to accept that an officer and 
a non-commissioned officer were aware of a serious accident 
involving two persons under their command, yet failed to ensure 
documentation of the accident in this Veteran's records.  Most 
importantly, the Veteran herself made no mention of this accident 
for years.  She not only did not mention the events, she on 
repeated occasions denied such an injury occurred. 

Of record are seven letters from laypersons, all dated August 16, 
2002, offered in support of the veteran's claim for service 
connection for PTSD.  These are essentially form letters filled 
in with different comments.  These letters for the most part 
report that the veteran has complained of numerous symptoms.  The 
observed symptoms are part of the pretyped information identical 
in each letter.  The only letter that is significantly different 
is one signed by [redacted]  She also states that at times she 
believes the veteran to be clinically depressed and that other 
times she thinks the veteran is manic with [illegible] ideas.  
[redacted] states that this is both her personal and professional 
opinion.  [redacted] does not state her profession. 

The remaining six letters are signed or filled in by persons with 
the initials [redacted], [redacted], [redacted] and [redacted], [redacted], 
and [redacted].

These letters are more in the nature of "character references."  
Regardless, the letters are of no probative value in this case as 
none of the alleged authors' express direct knowledge of the 
veteran's alleged in-service stressors that had been claimed up 
to this point.  See Layno v. v. Brown, 6 Vet. App. 465, 470 
(1994) (laypersons are competent to describe symptoms and events 
personally observed with their own senses).  

In a November 14, 2002 letter, the veteran elaborated on her 
alleged in-service stressors, adding that both involved head 
trauma, from which she has since suffered from dizziness and 
headaches.  She stated: 

I was never seen or treated for these 
accidents.  I requested several times and 
often complained of head aches and 
dizziness.  I was told to stop complaining,  
I was the only female in my section so I 
shared a tent with two other women from the 
IG office.  Seeing my distress I was told 
to file an IG report.  After doing so, I 
was placed on bed rest for a couple of 
days.  However, I never recovered and I 
still have these head aches, blurred 
vision, shortness of breath, loss of sleep, 
nightmare, and dizziness to this date.  
There's no doubt in my mind this experience 
have left me with PTSD.

The veteran went on to report that the living conditions in the 
Persian Gulf were unsanitary, that she felt and heard explosions.  
She reported "after returning from Southwest Asia I became 
pregnant and was hospitalized.  I was unable to hold any food 
down in my stomach which later was given an emergency DNC."  

This letter provides another change in the Veteran's story.  In 
her August 2002 letter she stated that she was treated at the 
troop medical clinic for injuries resulting from the Saudi Arabia 
motor vehicle accident.   Here, some three months later, she 
states that she never received treatment.  Again, the Veteran's 
contradictory account of events shows her to be not credible.  

Additional evidence of the Veteran's propensity for untruth is 
her characterization of the in-service abortion as an emergency 
procedure.  This is considerably different that her report that 
she underwent an abortion because she was nauseous.  

In a letter dated four days later, on November 18, 2002, the 
Veteran provided additional information.  She again reported a 
motor vehicle accident in the desert caused when her "vehicle 
sank in the sand causing me to hit my head and I blacked out.  
I'm not sure if I drove over a landmine or what but the whole 
front of my HMMV was submerged in the sand."  This begins the 
Veteran's transformation of the alleged motor vehicle accident 
into a "combat" related stressor that it appears the Joint 
Motion wishes the Board to attempt to confirm involving an 
encounter with a landmine, notwithstanding what can be only 
characterized as extensive changes to the Veteran's narrative.  
This letter provides additional evidence against the Veteran's 
claim because the letter shows that the veteran changes her 
narrative as the claim progresses, undermine all of her claims 
with VA.   

The veteran then described a second accident, stating.  "The 
other accident occurred while in a convoy, because of fatigue I 
ran off the road into a ditch hitting my head.  I never was seen 
or treated for these accidents."  As stated above, in her 
earlier report, she reported that she was treated for injuries 
incurred in at least one of these alleged motor vehicle 
accidents.  

In an April 1, 2003 letter, the veteran reported that her duties 
as a driver took her to towns and villages that had been blown up 
and smoking and that she still had nightmares.  In a letter dated 
April 30, 2003, the veteran stated "[m]y tour of the Persian 
Gulf was has caused me severe Post Traumatic Stress Disorder 
(PTSD).  She reported her stressors in the following two 
paragraphs:

There are several events that took place in 
Saudi Arabia that causes me to suffer from 
PTSD.  First of all.  Just being in that 
hell hole.  Secondly, I wasn't given the 
proper medical attention after my vehicle 
crashed into the ground.  I was driving 
across the desert and my vehicle fell into 
a hole.  I have been having pelvis cramps 
and migraines every since.  Third, I was 
harassed by my commanding officers.  
Fourth, after receiving a Red cross message 
I wasn't allowed to be by my mother's 
bedside after suffering from a heart 
attack.  Fifth, my fiancé died.  Sixth, I 
lost our baby.  Seventh, even to this day 
no one cares!

I was in the same position as [redacted] and 
all the other POW's.  The only difference 
is that I wasn't captured and tortured by 
the enemies,  I was torture by my fellow 
servicemen, when they didn't get me the 
proper medical attention I deserved.  To 
this day I am still suffering from that 
crash.  

Two letters from other individuals, each dated April 30, 2003, 
are of record and were offered by the Veteran in support of her 
claim(s) for service connection.  [redacted] writes that she has 
checked the Veteran's pressure and driven her to doctors 
appointment and watched her suffer from illnesses and that the 
Veteran seems distant an often depressed.  [redacted] writes that 
the veteran is often fatigued and has restless nights and that 
she calls him unable to sleep.  He states that she spends most of 
her time during the day sleeping and cannot work.  The content of 
these letters is not probative of the occurrence of an in-service 
stressor.  See Layno v. v. Brown, 6 Vet. App. 465, 470 (1994).  

However, these letters, taken together with the Veteran's letter 
of that same date, are probative evidence that the Veteran is not 
credible and evidence of manipulation on her part to bolster her 
claims with unreliable statements from other individuals; 
statements executed at the Veteran's direction.  Both the 
Veteran's letter of April 30, 2003 and [redacted].'s and [redacted]'s 
letters of that same date were obviously created at the same 
time, place, and with the same technology.  All letters are typed 
in italics, each has letterhead of the same unique form, with the 
name printed in red.  [redacted]'s and [redacted]'s letters both 
report the same symptoms and are more or less "form letters."  

Under the facts of this case, these peculiarities strongly 
suggest that these letters were merely dictated with the Veteran 
and [redacted] and [redacted] present.  While these peculiarities 
alone would not necessarily raise concerns as to credibility, in 
this case they fit so well with the general tenor of the 
Veteran's propensity for fabrication of history as to constitute 
further evidence that neither this Veteran, nor the witnesses 
that she enlists in pursuit of VA benefits, are to be believed.  
Therefore, although these letters are not probative of the 
occurrence of an in-service stressor, the letters are found to be 
evidence that the Veteran is not credible and that the lay 
evidence she submits is not credible.  

In June 2003, the Veteran underwent a VA mental health 
examination.  She reported that the trauma she suffered during 
service involved driving a vehicle into combat areas.  She 
reported two accidents occurring in Saudi Arabia, one in which 
she ran off the road and one in which her vehicle hit a land mine 
and she sustained a head injury.  

The Veteran's story of a motor vehicle accident has metamorphosed 
into an assertion of a combat stressor.  What she had previously 
reported as her vehicle falling in a hole or as "I'm not sure if 
I drove over a landmine" has undergone further transformation 
into an assertion, as fact, that she encountered a land mine.  

The investigation by the Board regarding this critical question 
leads to the following finding of fact:  The Board does not find 
that this report is evidence that the Veteran engaged in combat 
with the enemy.  The report is merely more evidence that the 
Veteran is not credible.  

In providing a post-service history, the Veteran reported that 
her father died suddenly in October 1993 from a myocardial 
infarction and her mother died in February 1994, also from a 
myocardial infarction.  

Again, the Veteran's historical reports are inconsistent.  In her 
August 2002 report she stated that, in December 1990, she was 
refused excused absence to attend to her ailing mother who had 
suffered a heart attack.  She also strongly implied that the 
death of her parents took place shortly after her return from 
Saudi Arabia.  As she has claimed their deaths, as well as her 
fiance's death, as in-service stressors, she has alleged that her 
parents died while she was in service.  However, in this June 
2003 account, she places their deaths not only more than two 
years after her return from Saudi Arabia, but after her 
separation from active service.  

This inconsistency is more evidence against the Veteran's claim 
as it shows that she is not credible, undermining all claims with 
the VA.

Again, the Board is not simply "arbitrarily" rejecting the 
value of a statement where there is no contrary evidence (Joint 
Motion at page four).  In this case, there is overwhelming 
contrary evidence, including the Veteran's own prior statements 
and testimony.  If you believe her current (most recent) account, 
you must then take the position that she lied, under oath, twice.   

Turning back to that June 2003 examination report, the report 
notes the Veteran's report that following the deaths of her 
parents, she became depressed and moved to Texas to live with a 
friend.  She stated that she then returned to Little Rock, and 
joined the Army Reserves, in which she remained active until 
1996.  Significantly, the examiner recorded "[h]owever, during 
that period, she states that she was physically raped and 
sustained a severe traumatic experience as a result of that."  

The examiner provided a diagnosis of major depressive disorder 
and stated that the Veteran's mood disorder appeared to be 
unrelated to circumstances or situations related to active 
military service, providing yet more evidence against this claim.   

This is the first report of a rape, but it is a report of a rape 
occurring after separation from active service.  

In a November 6, 2003 VA outpatient mental health clinic note, a 
clinician documented the Veteran's report of sexual abuse during 
service as follows:

[The Veteran] states that she was sexually 
abused in 1990 while she was stationed in 
Saudi Arabia during the gulf war, she also 
states that she got Herpes from that 
incident.  She also reports that she was 
driving a vehicle as part of her duties and 
hit a land mine and was knocked unconscious 
for a few minutes.  She reports that she 
has had difficulty sleeping since 1990 due 
to recurring nightmares of both those 
incidents.  

Further along in the notes, the clinician reported additional 
history provided by the Veteran as follows:

She reports that her parents both died in 
the early 90s and that this was hard on her 
because she was close to them.  She states 
that her fiance died of a heart attack in 
1993.  She reports that she had a 
miscarriage in 1990.  She states that she 
was mentally, physically, and sexually 
abused by her boyfriend in 1995.  She 
states that she broke up with her boyfriend 
in 1995 and subsequently came to her house 
and sexually abused (raped) her.  She got 
pregnant as a result of that incident had 
had a daughter that she states "is my whole 
life."

In a section for past and current history of abuse and neglect, 
the examiner provided that the Veteran was sexually and mentally 
abused and that the Veteran had reported this to her superior.  
This history section also includes the Veteran's report of 
sexual, physical, and mental abuse by her boyfriend in 1995.  
This clinician diagnosed chronic PTSD.  

The Veteran's report documented in this November 2003 note is not 
believable.  Although the Veteran underwent numerous laboratory 
tests for disease during service, there is no report that the 
Veteran had herpes.  Furthermore, by this account, the Veteran 
was raped both during service and post-service, yet there is no 
earlier report of any rape.  Finally, here the Veteran 
characterizes her in-service abortion as a miscarriage which 
conflicts with earlier reports.  

In January 2004, the Veteran submitted another completed PTSD 
information form.  She numbered four alleged stressors as "1. 
Vehicle crash  2. Rape  3. Death of fiancee, mother, father, and 
loss of baby.  4. Current sickness and nightmares."  She also 
indicated that the vehicle crash occurred in December 1993, the 
rape in February 1994, the death of her fiance as in October 
1993, and her current sickness and nightmares as past to present.  
As to location, she indicated that the vehicle crash and rape 
occurred in Saudi Arabia and that the deaths occurred while she 
was stationed in Texas.  

The dates, once again, the Veteran has listed do not correspond 
to dates during which she was in active service.  December 1993 
does not correspond with the time she was stationed in Saudi 
Arabia.  This is evidence against the Veteran's claim because it 
tends to show that either any PTSD is the result of post-service 
events or that the Veteran is, once again, inaccurate in her 
history and thus not credible.  The Board finds the latter much 
more likely.  

In a letter accompanying this completed form, the Veteran 
provided details as to the alleged stressors.  She reported two 
accidents in Saudi Arabia.  The first was the one previously 
described in which she reported that her vehicle sank in the 
sand, although in this letter she did not mention that she or 
anyone else suffered any injuries.  As to the other alleged 
stressor, she stated that she ran off the road into a ditch and 
hit her head.  She stated "I was never treated for these 
accidents.  I requested several times and often complained of 
headaches."  

This report is contradicted by the record.  There are no reports 
in the service treatment records of the Veteran seeking treatment 
for headaches related to a motor vehicle accident.  Furthermore, 
she here reports that her parents died while she was in service 
but, as detailed above, earlier reported that they died after her 
release from active service.  This is more evidence against her 
claim.  

Letters dated January 13, 2004 signed by [redacted] and [redacted]
are also of record but add no significant information.  Their 
statements that the Veteran suffered from PTSD upon return from 
the Gulf War are not competent evidence because [redacted] and 
[redacted] have not demonstrated that they have the medical 
knowledge necessary to diagnose PTSD.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 
124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on a 
medical matter, to include a diagnosis of a specific disability 
and a determination of the origins of a specific disorder).  

In April 2004, the Veteran underwent a VA examination in 
connection with her claimed PTSD.  The examiner conducted a 
thorough review of her claims file and provided a detailed 
longitudinal summary.  In short the examiner found the Veteran to 
not be credible, only supporting the Board's position in this 
case.  

The examiner summarized the history of the Veteran's claims for 
service connection and her reports of in- service stressors.  The 
examiner's summary is consistent with that already detailed 
above.  He noted the inconsistencies of the history reported by 
the Veteran over the years.  Clear from the examiner's detailed 
noting of the inconsistencies in the Veteran's reports is that 
these inconsistencies led to his conclusion that the Veteran's 
psychiatric symptoms were unrelated to her service.  

During the April 2004 examination, the Veteran reported that she 
hit a land mine while driving in the desert and that she and 
another soldier were buried in the sand for an undetermined 
period of time and that both were unconscious.  She reported the 
second incident of running off the road.  As to her sexual 
assault, she stated that in March of 1991, a soldier attacked her 
when she was on the way to the shower.  She implied that her 
later pregnancy was a result of this attack.  

The examiner stated that he did not find her report of traumatic 
events to be credible.  He diagnosed major depression with onset 
a year or more after release form active duty and apparently not 
bearing any relationship to her service.  The examiner's findings 
are more evidence that the Veteran is not credible and thus, more 
evidence against her claim.  

Accompanying her July 2004 substantive appeal, was a letter 
providing further description of her alleged stressors.  First 
she requested service connection for uterine fibroids reporting 
that these first occurred during service and increased in 
severity to the point that she was told that she needed a 
hysterectomy.  She then addressed her alleged PTSD stressors, 
stating:  

I never told the doctors I got herpes from 
'the rape in Southwest Asia.  I stated that 
I was raped in Saudi Arabia and upon 
returning to the states I was diagnosed 
with a sexually transmitted disease 
Chlaymidia (sic) in 1991.  Also I found out 
I was pregnant and due to circumstances I 
became severely depressed and was 
hospitalized.  I was engaged to be married 
prior to going to Southwest Asia.  I was 
unsure if I was carrying my financee child 
or from the rape.  My fiancee died in 1993.  
It has been difficult for me to discuss the 
rape because it was not something I wanted 
to talk about but something I wanted very 
much to forget.  Just the thoughts of the 
rape makes me embarrassed and ashamed.  It 
is hard for me to enjoy sex to this date 
because of the past traumas.  Even though I 
have met a loving man that respects and 
loves me it is difficult to enjoy making 
love.  I have counseled with numerous 
doctor's at the mental hygiene clinic at 
the Veteran's hospital in North Little Rock 
and all have diagnosed me with PTSD.  The 
rape was a horrifying experience but also 
hitting a landmine, and waking to find 
myself submerged in the ground was another.  
My request is that I be granted 100% 
service connection for PTSD."  

The Veteran's report of a rape while stationed in Saudi Arabia 
conflicts with her report of a rape occurring while in the 
Reserves after the death of her mother in 1994.  If the Veteran 
had indeed been the victim of rape during her tour in Saudi 
Arabia, as she has alleged, then the report of the alleged 1994 
rape would almost certainly have contained a reference to the 
earlier rape.  This is more evidence that the Veteran is not 
believable because it shows that the Veteran has fabricated her 
accounts of being a rape victim.  Based on the above, the Board 
does not believe that the Veteran was the victim of a rape during 
service.  

Even more probative of the Veteran's propensity for untruth is 
her statement that she did not know if she had become pregnant 
with her fiance's child or as a result of the alleged rape.  
However, the Veteran returned from Saudi Arabia in April 1991, 
but her first documented pregnancy after her return is from 
January 1992, with a negative pregnancy test in December 1991, 
and her abortion was in March 1992.  The physiological 
impossibility of her story as related in the July 2004 statement 
is more evidence against her claim:  The dates do not add up.  

As to the Veteran's report of encountering a landmine, this is 
completely incredible.  As described above, she went from 
initially reporting no history of head trauma, to possibly once 
hitting her head on a vehicle, to a violent accident in which a 
fellow soldier's head went through the windshield, to hitting a 
land mine, to being buried unconscious in the sand following an 
encounter with a land mine.  

Records received by VA from the Social Security Administration 
(SSA) include a November 16, 2004 mental status report from 
Behavior Management Systems Inc. This report addressed the 
Veteran's level of adaptive functioning, essentially finding that 
the Veteran was able to care for herself on a daily basis 
depending on the intensity of her back pain.  As to her mental 
status, the clinician noted: 

Claimant stated she suffers from Post 
Traumatic Stress Disorder (PTSD) migraines, 
back pain and emphysema.  These symptoms 
began in 1993 after being raped while 
serving in the Gulf War.  During that same 
year, while driving a military vehicle, she 
hit a land mine, was ejected from the 
vehicle and regained consciousness in a 
"deep hole" in the sand.  

Thus, by November 2004, what had originally been a recollection 
of no injury during service, to "possibly" hitting her head in 
a motor vehicle accident (in which her vehicle fell into a hole) 
had been transformed into running over a land mine, being ejected 
from the vehicle, and the Veteran, rather than the vehicle, being 
buried in a hole.  

An SSA disability determination form shows that the Veteran was 
found to have disability that began in January 2004, consisting 
of PTSD and dysthymic disorder.  While this is some evidence 
favorable to her claim for VA benefits, the SSA findings are not 
binding or controlling as far as whether or not the Veteran's 
alleged illnesses satisfy the criteria for service connection.  
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (finding that 
while SSA's factual determinations are probative, their ultimate 
conclusions are neither binding nor controlling upon VA).  
Regardless of whether the SSA believed the Veteran as to events 
she has alleged occurred during service, the Board does not.  

In a letter dated in March 2005, the Veteran reported that her 
motor vehicle accidents could be verified by [redacted], whom she 
stated she had recently contacted and remembered the accident.  
She also stated that VA should try to locate Major [redacted] and 
Captain "B." officers she stated supervised her work unit.  She 
stated that both were witnesses.  She also provided that the 
soldier who's "head had burst through the window" during the 
land mine encounter would remember the stressor.  She described 
symptoms such as migraines, dizziness, vision problems, nose 
bleeds, and popping in her ears and eyes, which she attributed to 
these alleged accidents.  She discussed her uterine fibroids, 
which she stated had onset during service.  Finally, she stated 
"I would love to get married someday but, I can't even enjoy 
sexual relations because of the pain and discomfort, due to 
fibroids."  

A letter dated March 9, 2005 signed by [redacted] is also of 
record.  This is a "To Whom It May Concern" letter with the 
Veteran's symptoms and conditions, those which she has sought 
service connection, typewritten with blank lines to be filled in 
by the alleged witness.  Regardless of these indices of 
unreliability, the letter is no more than a description that the 
Veteran has headaches and has not been the same since she 
returned from Southwest Asia.  The letter is not credible and is 
of no probative value.  The Board asks the Court to review this 
"evidence" themselves to see the character of the evidence the 
Veteran uses to support her claim.   

In a letter received by VA in November 2005, the Veteran reported 
that she had recently contacted [redacted], whom she identified 
as a fellow soldier who had served with the Veteran in Southwest 
Asia and whom, the Veteran stated, recalled the vehicle accident 
or incident in which she was injured.  The Veteran stated "I 
recall this incident to well and I know now that apparently my 
Commanding Officers done a poor job to document this accident 
however the motorpool had to order a complete windshield to 
replace the windows."  The Veteran stated that everyone in the 
unit knew of the accident and could verify the accident.  She 
reported that Captain T. was the commanding officer for the HHC 1 
st Cavalry Division, Fort Hood Texas and that she was assigned to 
G5 section under Major [redacted] and that Staff Sergeant [redacted] 
was her direct supervisor.  

In referring to her alleged in-service stressors, the Veteran 
stated the following:  

If hitting a landmine is not an in-service 
stressor than I dont know what else is.  I 
am requesting to be compensated for my pain 
& suffering and illness.  Also I was 
attacked twice.  The 1st time was while in 
SW Asia and the 2nd time happened after I 
got out in 1993.  Apparently there was a 
misunderstanding about the rape.  

This is no more than an attempt by the Veteran to explain away 
her earlier fabrications.  This further demonstrates the 
Veteran's lack of credibility.  

Accompanying the Veteran's November 2005 letter, is a letter 
signed by [redacted. dated in October 2005.  In this letter, 
[redacted] states that she served with the Veteran in Saudi Arabia 
in 1990-91.  She reports that the Veteran: 

was involved in a few accident the most 
severe was involving a military vehicle 
overturning.  [The Veteran] was mildly 
hurt.  But has had constant pain in her 
back and neck for several years.  She has 
also had some female problems with the 
urethra and glands."  This letter makes no 
mention of a sexual assault.  

The Board affords this letter no probative value.  The 
description of the motor vehicle accident is not consistent with 
the any of the various accounts provided by the Veteran.  This 
letter has the tenor of a repetition of what the Veteran has told 
its author, but the author has essentially failed to accurately 
note.  It is not the account of someone who observed the alleged 
accidents with her own senses, and therefore has no probative 
value.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In January 2006, VA received a letter signed by [redacted. who 
identified himself as a retired Lieutenant Colonel of the U.S. 
Army.  The letter states that the Veteran was assigned to his 
command during the Persian Gulf War in 1990-1991.  He states that 
the Veteran, whom he refers by her first name, was injured in a 
vehicle crash while in the desert.  The letter contains no 
details.  

The Board affords this letter little probative value.  At best, 
the letter has the character of a statement made less from memory 
and more in an effort to please someone who contacted the author 
for assistance.  The complete lack of any details of the vehicle 
crash also reduces the probative value of this letter.  In 
particular, if the Lieutenant Colonel in charge of the unit in 
which the Veteran served actually remembers the vehicle crash, 
some 15 years later, it is reasonable to assume that the crash 
was significant.  That such a significant event occurred but is 
noted nowhere in the Veteran's records is highly unusual.  More 
likely, the event did not occur and the Lieutenant Colonel is 
merely operating from a false memory sparked by the Veteran.  
Evidence that the Veteran likely manipulated this "memory" is 
the reference in the letter to the Veteran's service connected 
disabilities, including the percentages assigned for each 
disability, and a laundry list of the Veteran's symptoms.  

In July 2007, the Veteran underwent a VA examination to determine 
the severity of her service-connected vertigo.  She provided a 
history of events she claims occurred during service in Saudi 
Arabia, recorded in the report as follows:

the patient states that her vehicle she was 
driving hit a land mine and exploded and 
she was unconscious for a few minutes.  She 
stated that since then, she has had a bad 
headache and included many acute problems 
afterwards, she states, including female 
problems, bleeding, sharp pain in her legs, 
and she also complains of blurred vision 
and seeing spots.  

This examiner stated that the service medical records at one 
point indicated that the vehicle hit a ditch or a pit.  This is 
inaccurate.  Whether the examiner did or did not know the 
difference between service medical records and early VA records, 
the service medical records are part of the claims file and do 
not mention a motor vehicle accident occurring in Saudi Arabia or 
anywhere in the Persian Gulf.  

This is more evidence against her claim because it shows that the 
Veteran continues to elaborate on her fabrications.  What was 
initially medically unexplained headaches and dizziness, caused 
by no injury became dizziness and headaches associated with 
hitting her head in a motor vehicle accident when the vehicle 
allegedly hit a hole in the sand, and then was transformed to 
involvement in a land mine explosion.  

Further evidence that this Veteran is generally not to be trusted 
in her accounts is found in a November 2007 report of VA medical 
examination for respiratory disease.  The examiner commented that 
the Veteran was somewhat evasive about answering questions and 
that the information had to be gleaned mainly from the claims 
file.  The examiner also stated that there was some question as 
to the Veteran's cooperation on the pulmonary function tests.  
This evasiveness and suspected lack of cooperation on testing is 
consistent with the Board's finding that the Veteran is not 
credible.  

On March 4, 2008, the RO sent the Veteran the notice letter 
informing her of the special evidentiary requirements for claims 
for service connection for PTSD based on personal assault.  In a 
writing dated March 13, 2008, the Veteran stated as follows:  
"In response to your letter here is a copy of a letter from a 
soldier whom served in the Persian Gulf War with me ([redacted]
[B]).  She is a fellow soldier whom I confided in and have remain 
in contact with."  Accompanying this statement was a letter 
signed by [redacted], who, as in the letter dated in October 
2005, reported that she served with the Veteran in Saudi Arabia 
during Desert Storm/Desert Shield.  

Of interest is the letter signed by [redacted] is dated March 
21, 2008, nine days before the statement from the Veteran 
reporting that she was enclosing the letter.  The Board finds 
that this is strong evidence that the letter signed by [redacted] 
B. is simply one more fabrication in the long list of falsehoods 
perpetrated by the Veteran.  

In that letter, [redacted] states that at she met the Veteran 
during service in Fort Hood Texas in April 1990 and that she and 
the Veteran were deployed to Saudi Arabia in October 1990 for a 6 
month tour.  [redacted] states in pertinent part:

But I do remember about mid tour [the 
Veteran] started to isolate herself and 
becoming depressed.  This was also a 
changing of her job which I later found out 
she had been sexually assaulted (raped).". 
. . When we returned to Fort Hood, Texas in 
April of 1991.  She confided in me about 
the sexual assault.  [The Veteran] suffered 
terribly from this she found out she had 
contracted clymadia (STD) and found out she 
was pregnant which she miscarried.  [The 
Veteran] was devastated an (sic) felt that 
her superiors didn't help her mentally, by 
them moving her out of the areas and 
another job only made her more depressed 
and isolation was a major set back for 
her."  

That this individual provided an earlier letter describing the 
Veteran's alleged in-service stressors without mentioning the 
alleged rape, and then provides this letter which does attest to 
the alleged rape, is evidence that [redacted] statements have no 
probative value.

The magnitude of the Veteran's nonconsistent and noncredible 
statements (and those letters she has provided to the VA to 
support her claims) are overwhelming, to the point that any 
information she provides to the VA regarding any claim must be 
placed into serious question.  Simply stated, the Board finds 
that the Veteran's statements, as a whole, provide evidence 
against all her claims.

The Court has made it clear that the Board, if it rejects 
evidence in the form of the Veteran's statements and the 
statements of others supporting the claim or claims, must provide 
clear reasons and bases for the decision, which the Board has 
attempted to do so.  

In light of the Veteran's numerous letters to the VA, her many 
claims to the VA, the fact that this issue has been to the Court, 
as well as her elaborate efforts to confirm stressors in service 
by way of statements from others, to avoid a further joint motion 
the Board has had to be, regrettably, unambiguously clear 
regarding the reason it is denying this claim:  The Veteran is 
fabricate statements, both from herself and others, to obtain VA 
benefits.  The Board's prior effort in November 2008 to 
accomplish this task failed.  In the five page Joint Motion of 
January 2010, little reference is made to the facts of this 
unique case as cited by the Board in this multivolume claims file 
that the Board has reviewed repeated with great detail.  The 
parties cite no Court decision that would support a finding that 
the VA is compelled to remand a case for combat verification 
regarding an event(s) that the Board finds clearly never 
occurred. 

Finally, the Board must note that VA recently revised the rule 
which addresses service connection for PTSD.  75 Fed. Reg. 39843 
(July 13, 2010).  That revision applies to all claims pending 
before VA on or after the rule's effective date as is applicable 
here, and is as follows.  

If a stressor claimed by a veteran is 
related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a diagnosis 
of posttraumatic stress disorder and that 
the veteran's symptoms are related to the 
claimed stressor, in the absence of clear 
and convincing evidence to the contrary, 
and provided the claimed stressor is 
consistent with the places, types, and 
circumstances of the veteran's service, the 
veteran's lay testimony alone may establish 
the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, 
"fear of hostile military or terrorist 
activity" means that a veteran experienced, 
witnessed, or was confronted with an event 
or circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
veteran or others, such as from an actual 
or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper 
fire; or attack upon friendly military 
aircraft, and the veteran's response to the 
event or circumstance involved a 
psychological or psycho-physiological state 
of fear, helplessness, or horror.  

38 C.F.R. § 3.304(f)(3) (as amended).  

In this case, for reasons the Board has attempted to explain 
above in great detail above, the claimed stressors are not 
adequate to support a diagnosis of posttraumatic stress disorder 
in that they are all found to be entirely fabrications (either 
the events themselves and/or her alleged subjective reactions to 
these events are false).  The Board finds clear and convincing 
evidence that the Veteran has created stressors statements in 
order to obtain compensation, that the stressors did not occur, 
that she has repeatedly provided false testimony, false 
statements, a narrative that changes yearly, and statements 
regarding combat that are untrue.  The Board has made every 
effort to makes its factual determinations plain in this case 
while providing extensive citations to the evidence of record to 
support these findings, citations to evidence that were not cited 
in the Joint Motion.  With regard to such "stressors" as 
unsanitary conditions in service, the Board places no weight in 
any statement the Veteran has made regarding her subjective 
reactions to such a "stressor".  Her stressors cannot be 
believed, nor can her contentions regarding how any stressor in 
service has impacted her ability to function.  In this regard, it 
is important to note that that her service connected 
disabilities, and the evaluations they have been assigned, are 
based, primarily, on her subjective complaints with little 
reference to objective testing or evidence.  Any remand of this 
case to the RO or AMC in order to make an additional effort to 
confirm her alleged combat and/or stressors would be a useless 
gesture in light of evidence which clearly reveals in an 
unambiguous fashion that the Veteran will provide false evidence 
in order to support her claim, that her current claim of combat 
(or "fear of hostile military or terrorist activity" is a 
falsehood) and that any statement she makes is, at best, suspect, 
and most likely a fabrication.  Her many statements to the VA 
over many years provide substantial evidence to support this 
finding.  It is for this reason that the Board has not attempted 
to confirm her combat in service, as a plain reading of the first 
four volumes of this case provided reams of evidence against such 
a finding, much of this evidence coming from the Veteran herself.  
The more the evidence is reviewed, in detail, the more 
contradictions and fabrications are found.  The Board ask the 
parties of the Joint Motion to review this evidence with great 
care.  In a series of cases the Court has requested from the 
Board more detailed factual findings regarding the reason and 
bases for its decision.  In this case, the Board has attempted to 
provide the Court with the clear reasons for its decision and the 
clear basis for its findings.  

In summary, the numerous inconsistencies in the Veteran's reports 
of her alleged in-service stressors, her suspect letters from 
other persons offered to bolster her alleged stressors, her 
changing narratives, and the complete lack of any contemporaneous 
evidence of any of the Veteran's alleged stressors provides 
overwhelming evidence against a finding that the Veteran 
encountered a land mine, was involved in combat, or that any of 
the events claimed as non-combat stressors occurred.  This 
evidence outweighs the minimally probative accounts offered in 
letters in support of her claim.  For these reasons, the Board 
finds that the Veteran did not engage in combat with the enemy 
and that none of the in-service stressors alleged by the Veteran 
occurred.  Hence her claim for service connection for PTSD must 
be denied.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the claim 
and to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In this case, VCAA notice provided to the veteran had minor 
defects in timing.  However, those defects do not indicate that 
any corrective action need be taken prior to adjudication of the 
issues on appeal.  In Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that any error by VA in providing 
the notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error is 
identified as to any of the notice elements the burden shifts to 
VA to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and VA's 
uniquely pro- claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless VA 
can show that the error did not affect the essential fairness of 
the adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a benefit 
could not have been awarded as a matter of law.  Although not 
specifically discussed by the court, some other possible 
circumstances that could demonstrate that VA error did not 
prejudice the claimant include where the claimant has stated that 
he or she has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.

With regard to the veteran's claim for service connection for 
PTSD, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in July 2002, August 2002, December 2003 and 
May 2004.  The July and August 2002 letters were sent prior to 
the initial RO decision in this matter.  These letters informed 
the veteran of the evidence necessary to substantiate her claim 
for PTSD, for other than her claim based on personal assault.  
These letters also informed the veteran of the veteran's and VA's 
respective duties for obtaining evidence.  These letters did not 
inform the veteran of how VA assigns disability ratings and 
effective dates.  The later letters provided additional notice.  

Of note is that the claim that triggered VCAA notice was received 
by VA in March 2002.  That claim did not trigger any notice with 
regard to a claim for PTSD based on personal assault because the 
veteran did not mention a personal assault stressor until 2003.  
Special notice requirements for service connection claims for 
PTSD based on personal assault are addressed at 38 C.F.R. § 3.304 
but predate enactment of the VCAA in November 2000.  See Patton 
v. West, 12 Vet. App. 272 (1999).  

Regardless, the letters sent to the veteran in July and August 
2002 informed the veteran that she could submit statements of 
persons who knew the veteran at the time of the event giving rise 
to her claim as well as evidence from hospitals, clinics, 
physicians, and others not associated with the military or VA.  A 
letter sent to the veteran in March 2008 provided her with 
complete notice as required by 38 C.F.R. § 3.304(f) for claims 
for service connection for PTSD based on in-service personal 
assault.  

To the extent that this notice particular to the veteran's claim 
for PTSD based on personal assault did not precede the initial 
adjudication by the RO, the Board acknowledges that VA's duty to 
notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be cured 
by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (where notice was not provided prior to the 
RO's initial adjudication, this timing problem can be cured by 
the Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial RO decision by way of the letter sent to the veteran 
in March 2008 that fully addressed the specific notice applicable 
to claims for PTSD based on personal assault.  Although the 
notice letter was not sent before the initial RO decision in this 
matter, the Board finds that this error was not prejudicial to 
the veteran.  The veteran has demonstrated that she understood 
the notice provided as she subsequently submitted evidence 
consistent with that notice letter, namely the March 2008 letter 
from [redacted] B described in the substantive portion of this 
decision. 

Although there has been no readjudication by the RO since the 
March 2008 notice letter, the Board sent the veteran a letter in 
October 2008 asking her if she wanted the RO/AMC to review 
evidence that she submitted in response to the March 2008 notice 
letter.  The veteran replied that same month that she waived her 
right to have the RO/AMC review the evidence in the first 
instance and wished for the Board to proceed with adjudication.  
Based on this response and the submission of the additional 
evidence, the Board finds that the timing of the March 2008 
letter did not affect the fairness of the adjudication of her 
claim.  Therefore, the Board does not err by this adjudication of 
her appeal.  

Notice with regard to assignment of disability ratings and 
effective dates has not been provided to the veteran in a letter 
specifically addressing her claim for service connection for 
PTSD.  However, as the RO denied service connection for this 
claim and the Board here denies her appeal, no disability rating 
or effective date will be assigned for this condition.  Hence, as 
a matter of law, there can be no prejudice to the veteran 
resulting from this defect in notice.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

With regard to the Joint Motion suggestion that the issue of 
"combat" should be investigated by some other source other than 
the Board, there is nothing for the military or any other 
organization to "confirm" as the Board has found that the 
events, and her alleged reaction to these events, have been found 
to be false.  The Board does not typically request confirmation 
of events that clearly did not occur.  The Board has been 
progressively more specific in each of its decisions in order to 
provide the Court with the central reason and basis for the 
Board's determination: the Veteran is not telling the truth and 
has lied repeatedly to obtain VA benefits.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained VA outpatient treatment records, and 
medical and administrative records regarding the veteran's claim 
for Social Security Administration disability benefits.  

Beyond the above, the RO has also assisted the veteran in 
obtaining evidence from the Doctors Hospital and from the Baptist 
Memorial Medical Center/Health System.  Also of record is medical 
evidence from Jefferson Regional Medical Center.  The veteran has 
submitted numerous statements from lay persons in support of her 
claims.  

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


